Shaw, C. J.
Both of these exceptions may be resolved into one. The defendant, in asking the court to rule that the sale of unfermented cider was not prohibited by the statute, asked for a construction against its express terms. The statute makes no such distinction, but declares that “ ale,” &c. “ cider and all wines shall be considered intoxicating liquors, within the meaning of this act; ” St. 1855, c. 215, § 1; that is, for all the purposes of the act. An averment, therefore, of the sale of intoxicating liquor is sustained by proof of the sale of unfermented cider. Exceptions overruled.